Order issued September 19         ,   2012




                                               In The
                                (Court uI Apprats
                         Hint! Elistritt of uJixas at Dallas
                                         No. 05-12-00211-CR


                              CHRISTEN MITCHELL, Appellant
                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-61101-U

                                     ORDER
       The Court ORDERS court reporter Peri Wood to file, within FIFTEEN DAYS of the date

of this order, a supplemental record containing State's Exhibit nos. 7 and 11, DVDs. The exhibits

must be filed in the proper MP3 or MP4 format.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, Official Court Reporter, 291st Judicial District Court, and to counsel for all parties. .




                                                        DAVID L. BRIDGES
                                                        JUSTICE